Citation Nr: 0013455	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1998 rating decision, 
in which the RO granted the veteran service connection for 
PTSD, and assigned a 50 percent disability evaluation 
effective from September 1998.  The veteran filed an NOD in 
January 1999, and the RO issued an SOC that same month.  The 
veteran filed a substantive appeal, also in January 1999.  
Supplemental statements of the case were issued in October 
and November 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in December 1998, the examiner noted 
that the veteran suffered from moderate to severe symptoms 
of PTSD, that he was unable to work, and that he suffered 
from psychotic symptoms during which his functioning was 
much worse.  

3. VA hospital records, dated from December 1999 to February 
2000, noted a global assessment of functioning (GAF) score 
of 39, and reported that the veteran was unemployable due 
to persistent symptoms of chronic severe PTSD.  

4. There is an approximate balance of positive and negative 
evidence as to whether the veteran has total social and 
occupational impairment due to his PTSD symptoms.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 100 percent for PTSD, effective 
from December 3, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.400(a), (o), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's claims file discloses that he filed 
a claim of service connection for PTSD in May 1981.  The 
following month, he was medically examined for VA purposes.  
The examination report indicated that the veteran suffered 
from depressive neurosis, and that the examiner did not find 
any evidence of PTSD.  In a July 1981 rating action, the RO 
denied the veteran's claim of service connection for PTSD, 
noting a lack of diagnosis on VA examination.  

In December 1994, the RO received medical records from the 
Lexington County Community Mental Health Center, dated from 
December 1992 to September 1994.  In particular, these 
records reflected the veteran's treatment for 
undifferentiated chronic schizophrenia.  Subsequent records 
from the VA Medical Center (VAMC) in Columbia, dated from 
February 1995 to January 1996, noted the veteran's diagnosis 
and treatment for schizo-affective disorder.  

In September 1998, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he attempted to reopen his claim of service 
connection for PTSD.  In October 1998, the RO received VAMC 
Columbia medical records, dated from January 1997 to October 
1998.  In particular, an October 1998 treatment record noted 
a clinical impression of schizophrenia, paranoid type, and 
PTSD.  

In December 1998, the veteran was medically examined for VA 
purposes.  He reported being paranoid, especially when being 
confronted by people.  He also reported dreams and nightmares 
about Vietnam, and that he became very anxious especially 
after watching a program about Vietnam or hearing a 
helicopter overhead.  He also reported having trouble making 
friends, but being close to his family.  On clinical 
evaluation, the veteran was noted to be oriented to time, 
person, and place; his affect showed good range; he appeared 
somewhat anxious and slightly suspicious; he denied being 
depressed; he was able to remember objects after five 
minutes; and he denied suffering from any current psychotic 
symptoms.  In his diagnostic impression, the examiner 
reported that the veteran suffered from PTSD, and that his 
global assessment of functioning (GAF) score was 52.  
Furthermore, he reported that the veteran suffered from 
moderate to severe symptoms of PTSD, that he had few friends, 
was unable to work, and had intermittent episodes of 
psychotic symptoms where his functioning was much less.  

In September 1999, the RO received medical records from the 
Columbia VAMC, dated from September 1998 to September 1999.  
In particular, a June 1999 treatment record noted a diagnosis 
of alcohol and nicotine dependence, as well as major 
depression with PTSD and schizo-affective disorder.  An 
additional June 1999 treatment record noted the veteran's 
attempts at maintaining employment as an electrician while 
suffering from PTSD.  The veteran was noted to have 
difficulty being around others, which was exacerbated in the 
workplace by his drive to have himself and others do things 
right so that negative outcomes could be avoided.  
Furthermore, an August 1999 treatment record noted that 
veteran's fears about not being able to work.  

That same month, September 1999, the veteran again underwent 
VA medical examination.  He reported his medical and social 
history, and indicated that he had not worked since 1994, 
when he began to receive Social Security disability benefits 
for schizoaffective disorder.  He stated that he had 
acquaintances but denied he had friends, and that he liked to 
hunt and fish, although he did not do that very often.  On 
clinical evaluation, the veteran was alert, oriented, and 
attentive, and appeared his stated age.  His mood was 
euthymic and his affect was often inappropriate to content, 
and at other times somewhat constricted.  The examiner noted 
that there was no psychomotor agitation or retardation, and 
that the veteran's thought process was logical and coherent.  
The veteran's thought content was devoid of any current 
auditory or visual hallucinations, and there was no evidence 
of delusion content.  His memory was noted as good, and 
ability to concentrate was satisfactory.  He denied any 
current suicidal/homicidal ideation.

The examiner's diagnosis was PTSD with a history of alcohol 
dependence, limited social contact, and a GAF score of 61.  
The examiner further noted that the veteran exhibited 
moderate symptoms associated with PTSD, including problems 
communicating with others, nightmares, flashbacks, trying to 
avoid thinking about the situation, and intrusive thoughts.  
The examiner reported that these symptoms had decreased since 
the veteran had been on medications, and that his flashbacks 
had decreased to only a few times a week.  Additionally, the 
veteran's interactions with others was noted to be moderately 
impaired, as was his ability to maintain employment and to 
perform his job duties in a reliable, flexible, and efficient 
manner.  The examiner opined that the veteran's disability 
was in the "definite" range.  

Thereafter, the RO received copies of the veteran's medical 
records considered by the Social Security Administration 
(SSA) in its decision granting him disability benefits.  In 
particular, these records, dated from July 1991 to May 1993, 
reflected G. Werber Bryan Psychiatric Hospital examination 
reports noting diagnoses of schizophrenia, a psychotic 
disorder, and alcohol dependence.  A September 1994 report 
from Lexington County Community Health Center noted that the 
veteran almost always worked for his brother.  It was noted 
that the veteran had attempted to work for other companies, 
but had been unsuccessful.  

In March 2000, the RO received a VAMC Salisbury hospital 
summary, dated from December 1999 to February 2000.  The 
summary noted that the veteran had been admitted to a 10-week 
inpatient PTSD program in a state of relapse of symptoms, 
with difficulty coping and functioning in spite of good 
compliance to medications and outpatient treatment for trauma 
processing and resolution.  He was reported to be suffering 
from PTSD, with frequent flare-ups of symptoms, such as 
intrusive thoughts, memories, flashbacks, nightmares, with 
persistent insomnia, and periods of severe depression, with 
suicidal preoccupation and history of suicidal gestures by 
overdosing on at least two occasions.  In addition, the 
veteran was noted to be dysfunctional in several areas such 
as work, family, and social settings, and to suffer from 
frequent panic anxiety attacks, paranoia, irrational fears, 
and psychosis.  

The examiner noted that the veteran had been diagnosed with 
schizoaffective disorder, but that the veteran believed his 
symptoms were the result of his PTSD.  The examiner further 
indicated that a review of veteran's symptom history 
presentation and progression were essentially in line with 
chronic severe PTSD in acute exacerbation.  The examiner 
found no evidence of schizophrenia at the time of the 
examination.  On clinical evaluation, the veteran was noted 
as aloof, tense, and anhedonic looking, affect was flat and 
blunted, mood dysthymic, and feelings of guilt, resentment, 
anger, low self esteem and insecurity rooted in his 
experiences of the Vietnam War.  The veteran stated that when 
his symptoms would flare-up, he had a tendency to isolate 
himself and stay away from crowds and places for fear of 
losing control and doing something very bad.  The examiner 
noted that when the veteran was not pre-occupied with the 
Vietnam War and when not reminiscing about his painful 
experiences, he was fairly oriented times-three, with fairly 
good recall and memory, appearing somewhat distracted and 
preoccupied, with somewhat impaired concentration.  

The examiner noted that the veteran had successfully 
completed all facets of the ten-week inpatient intensive PTSD 
protocols and therapies.  At discharge, the symptoms of 
chronic, severe PTSD were reported as still persisting and 
fluctuating.  The veteran was noted to be unemployable due to 
persistent symptoms of chronic severe PTSD.  The discharge 
diagnosis was Axis I: Chronic Vietnam War induced severe PTSD 
in acute exacerbation; Axis II: Deferred; Axis III: History 
of exposure to Agent Orange; numerous physical disabilities; 
Axis IV: Problems with primary support groups.  Psychosocial 
and environmental problems.  Occupational and economic 
problems due to chronic PTSD; Axis V: GAF - 39. 

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the rating criteria, the currently assigned 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130 (1999).   

In reviewing the evidence of record, we note that, prior to 
the veteran's initial diagnosis of PTSD in October 1998, he 
had been diagnosed as suffering from undifferentiated 
schizophrenia, as well as schizoaffective disorder.  He was 
found eligible for SSA benefits due to these diagnosed 
disorders.  On VA examination in December 1998, the veteran 
was found to suffer from moderately severe PTSD, and was 
noted to have few friends and occasional episodes of 
psychotic symptoms during which his functioning was much 
less.  The examiner also indicated that the veteran was 
unable to work, and reported a GAF score of 52.  The Board 
notes that a GAF score of 52 is reflective of moderate 
symptoms, with moderate difficulty in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job.)  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, DC, American Psychiatric Association, 
1994.  

A later VA examination, in September 1999, again reflected a 
finding of PTSD, with symptomatology noted as moderate in 
severity with respect to social and occupational functioning.  
The veteran's GAF score was reported as 61, also reflective 
of moderate symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, supra.  Thereafter, in December 1999, 
the veteran was hospitalized for a 10-week inpatient PTSD 
program because of a relapse in his symptomatology.  The 
treating physician noted that the veteran suffered from 
chronic, severe PTSD in acute exacerbation, with no evidence 
of schizophrenia at the time of examination.  At discharge, 
the veteran was assessed a GAF score of 39, reflective of 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, supra.  He 
was also noted to be unemployable due to persistent symptoms 
of chronic severe PTSD.  

Thus, the Board finds that the record before us presents 
evidence both for and against the veteran's claim.  In this 
respect, the VA examinations in December 1998 and September 
1999 noted findings reflective of moderately-severe and 
moderate symptomatology, respectively, with GAF scores also 
reflective of moderate symptoms.  However, the VA examiner in 
December 1998 did note that the veteran was unable to 
maintain employment due to PTSD, and the subsequent Salisbury 
VAMC discharge summary also noted that he was unemployable 
due to his PTSD symptoms.  Furthermore, the veteran was found 
to have a major impairment in social functioning as a result 
of PTSD symptoms.  

In sum, when we consider the longitudinal record in this 
case, to include the objective medical evidence both for and 
against the veteran's claim, there is sufficient evidence for 
us to invoke the doctrine of reasonable doubt.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  

As reflected above, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission, and an evaluation shall be assigned 
based upon on all the evidence of record.  We note that the 
physician's findings at the Salisbury VAMC were based on his 
observation and treatment of the veteran over a 10-week 
period.  Given this, and the additional evidence of record, 
and granting the veteran the benefit of the doubt in this 
matter, the Board concludes that the veteran's adverse 
symptomatology more closely meets the criteria for a total 
(100 percent) schedular rating.  Consequently, an increase is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Finally, having determined that a total (100 percent) 
schedular rating is warranted prospectively, we recognize 
that no issue as to the effective date for a disability 
rating has been developed on appeal at this time, and that 
such a determination is generally reserved for the RO, in the 
first instance.  However, as discussed above, judicial 
precedent has made it necessary for us to assess the record, 
in a case such as this, to ascertain whether the evidence 
would support a higher rating during an earlier stage of this 
claim, under the Fenderson precedent.  The law governing 
effective dates in claims for increased ratings, at 
38 U.S.C.A. § 5110(a), provides that "an award . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
The implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (a), "[o]n basis of facts found" and, at 
subsection (o), "date of receipt of claim or date 
entitlement arose, whichever is later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  As reflected above, VA 
examinations of the veteran in December 1998 and September 
1999, noted moderately severe and moderate symptoms of PTSD, 
respectively.  As such, we do not find the veteran met the 
rating criteria for an increase to 70 percent or 100 percent 
under DC 9411 during that time period.  However, on March 24, 
2000, the RO received from the veteran a VAMC Salisbury 
hospital discharge summary dated from December 3, 1999, to 
February 4, 2000.  As noted above, the summary reflected the 
veteran's treatment in a 10-week PTSD program, that he 
suffered from chronic severe PTSD, that he suffered from 
major impairment with respect to social and occupational 
functioning, and that he was also unemployable.  

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
PTSD disability met the criteria for a 100 percent evaluation 
on and after December 3, 1999.  In this respect, we base our 
finding on the date entitlement arose, i.e., the date it 
became factually ascertainable that an increase in the 
veteran's disability had occurred.  Given that the hospital 
summary is that of a VA medical facility, the date of the 
veteran's admission to that facility is controlling.  See 
38 C.F.R. § 3.157.  Thus, a 100 percent rating should be 
assigned effective from that date.  We further find that an 
increase above 50 percent (i.e., to 70 or 100 percent) is not 
warranted prior to that date, even though the effective date 
of the grant of service connection was in September 1998.  
See Meeks v. West, 12 Vet.App. 352, 354-55 (1999), holding 
that a "down stream" rating need not be made retroactive to 
the date of the award of service connection if the evidence 
of record does not support retroactivity.  

The Board recognizes that our sua sponte assignment of an 
effective date pursuant to the Fenderson and Meeks cases is a 
"judgment call" based upon those recent Court precedents, 
and does not reflect error by the RO. 


ORDER

A 100 percent evaluation for PTSD, effective from December 3, 
1999, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

